Title: George W. Featherstonehaugh to James Madison, 28 February 1828
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Duanesburgh New York
                                
                                 Feb 28 1828
                            
                        

                        I am recently returned from an Excursion to Europe with my family, which has lasted about 15 months, after an
                            absence of more than 20 Years from that part of the World. Of the various interesting objects pursued there, all of which
                            must gradually rise to importance in our Country, I found none in which a greater practical progress had been made than
                            the Science of Geology; all the intellectual men of the age are more or less engaged in it—many with untiring Zeal. The
                            pre-eminent names of Buckland, Cuvier &c &c are well known to you. I had the Satisfaction of personally
                            knowing most of them; Geology being a cherished Pursuit with me, and being myself a Fellow of the Geological Society of
                            London. I travelled over the greatest part of England with my Friend Dr Buckland, and through his and the Kindness of
                            others, by purchase &c, I have brought home a compleat Series of the European Strata, and their Fossils,
                            consisting of many thousand Specimens. The active and crowded Population of Great Britain had from necessity engaged
                            itself in breaking into the Bowels of the Earth in every Direction, and the Naturalists are anxiously seizing upon facts
                            and reducing them into System. The constancy of the order of the Stratifications, and the Phenomena attending them, have
                            enabled the European Geologists to set up a Type, into which it is reasonably expected our Geology will enter, when it has
                            been more accurately investigated. It will be a slow affair with us; our men of leisure are not numerous, and if they were
                            more so, the Science has not yet been made sufficiently attractive. Our Geologists for this reason are Cabinet men rather
                            than working men, and there is not sufficient union amongst them. I am very desirous to raise this interesting branch of
                            Knowledge to its natural importance, and I think much may be done to accomplish it. In the State of New York we have got
                            fairly to work, and by our System of internal Communications, the Cutting of our Canals, the working of our Mines
                            &c we are always bringing something or other to light; and I think Geological Knowledge will at first concentrate
                            itself here. But we shall not be able to compare satisfactorily the things found here to those in Europe, unless some
                            Persons from every part of this Extensive Country will more or less engage in it. I am not going my dear Sir to propose to
                            you at your advanced age to take up the Satchel and Hammers, but to engage the attention of your fine mind to a liberal
                            and useful Pursuit, affording a Field for the highest powers of the Intellect. I wish to Know if any Gentlemen in the
                            interior of Virginia are engaged in it, and I should be happy to correspond with them. Many valuable things, such as Bones
                            found buried in the Floors of Caves, in the Diluvial Deposits &c &c Fossil Bones and Shells—woods—Coal
                            Plants, are often found and neglected. These are the very objects which Geologists ought to have to compare with the
                            Phenomena of European Geology, and I should like to have it Known that I am desirous of paying for such objects, in order
                            to save them from destruction. I would pay any reasonable amount at any time to have such things preserved and forwarded
                            to me. I by no means wish to impose any trouble upon you, or to do any thing more at present than to give me your opinion
                            of the probability of my getting any information from your Quarter; the which when Your leisure permits I shall be happy
                            to receive.
                        The Enclosed is an Abstract of the Monthly proceedings of the Geological Society of London.
                        We have lost our Governor; a Man who by his Consistent Support of our System of internal improvements, was
                            fast outliving the prejudices of those who had never admired his political Life. We have no man exactly to Supply his
                            place in that particular: he is therefore much regretted. This is about the fair State of the Case. Others will arise in
                            his place no doubt. Supply will follow demand, and Men of integrity and Genius become great when they occupy great
                            Situations. I sincerely hope you Continue to enjoy a healthy old age, and I beg to assure you my dear Sir of my unabated
                            respect and Attachment

                        
                            
                                G. W. Featherstonehaugh
                            
                        
                    